—Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered October 8, 1997, convicting defendant, after a non-jury trial, of manslaughter in the second degree, and sentencing him to a term of 33/4 to IIV4 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was *326not against the weight of the evidence. The People disproved beyond a reasonable doubt defendant’s justification defense, since the evidence amply established that defendant could not have “reasonably believe [d]” that deadly physical force was necessary “to prevent or terminate the commission or attempted commission of [a] burglary” (Penal Law § 35.20 [3]). Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Rubin and Andrias, JJ.